Title: To James Madison from Alexander White, 17 January 1795
From: White, Alexander
To: Madison, James


Dear Sir
17th. January 1795
Your favr. of 28 Ulo. would have been sooner acknowledged, had not the winter arrangement of the Post, by which the mail goes only once a fortnight taken place. I flatter myself the result of Jays mission will be favourable, and that the horrible carnage which has so long desolated and disgraced Europe will cease. England cannot wish to encrease her Enemies—and France has it now certainly in her power to establish a free and independent Republic—the object of the War on her part is then obtained. Will she risk all her glory, and more particularly the opportunity of establ[ish]ing her freedom which in the present state of things seems certain, for the chemerical project of reducing all Goverments to her own standard? The Prospect of paying off our national debt is to me a pleasing circumstance—the more so as it will not require additional taxes. I never entertained a doubt of the unconstitutionality of the tax on Carriages.
If the policy which has heretofore prevailed, still continues—of encouraging emigrations from Europe, I doubt the proposed amendment to the system of naturalisation will not accord with it. Many an honest European will swear to be faithful to these states, and would in fact be so, who would feel a reluctance to abjure allegiance to the Country which gave him birth. I was once enthusiastic in the cause of emigration—but I confess some recent transactions have cooled me a little.
We have had a remarkably mild winter, scarcely a snow to cover the ground till last thursday. Amazing prices for produce, and every circumstance concurring to render the People content and happy. Adieu and believe me Yours sincerely
Alexr White
